DETAILED ACTION
This office action is in response to the application filed on 05/05/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 3.  Therefore, the “an isolation device which isolates the primary side of the LLC resonant converter from the secondary side of the LLC resonant converter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites  “an isolation device which isolates the primary side of the LLC resonant converter from the secondary side of the LLC resonant converter”. However, it is not clear how the device provides isolation between the first and secondary side the adder being in the secondary side.
Claim 4 also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Li et al. US 2020/0266712.
	Regarding Claim 1,  Li teaches (Figures 3-9) a controller (302) applied to a primary side (110) of an inductor-inductor-capacitor (LLC) resonant converter, comprising: a common-mode voltage generation circuit (circuitry generation Vcm) for generating a common-mode voltage (Vcm); and a control signal generation circuit (340-380) for generating an upper bridge switch control signal (H0) and a lower bridge switch control signal (L0) according to a compensation voltage (FBpost) corresponding to an output voltage (Vout) of the LLC resonant converter, a sensing voltage (Vcr) corresponding to an input voltage of the LLC resonant converter, and the common-mode voltage (Vcm), wherein the upper bridge switch control signal and the lower bridge switch control signal control an upper bridge switch (M1) and a lower bridge switch (M2) of the primary side of the LLC resonant converter, respectively. (For Example: Par. 22-31)

	Regarding Claim 2,  Li teaches (Figures 3-9) further comprising: a compensation voltage generation circuit (310-330) coupled to a secondary side (120) of the LLC resonant converter and the control signal generation circuit (340-380), wherein the compensation voltage generation circuit (310-330) generates the compensation voltage (FBpost) to the control signal generation circuit according to the output voltage (Vout). (For Example: Par. 22-31)
	Regarding Claim 5,  Li teaches (Figures 3-9) wherein the control signal generation circuit (340-380) comprises: a differential amplifier (340) coupled to the compensation voltage generation circuit (310-330) and the common-mode voltage generation circuit (circuit generating Vcm), wherein the differential amplifier generates an upper limit voltage and a lower limit voltage (VTHH and VTHL) according to the compensation voltage (FBpost) and the common-mode voltage (Vcm); a first comparator (352) coupled to the differential amplifier, wherein the first comparator generates a first reset signal (from 352) according to the upper limit voltage (VTHH) and the sensing voltage (Vcr); a second comparator (350) coupled to the differential amplifier, wherein the second comparator generates a second reset signal (from 350) according to the lower limit voltage and the sensing voltage (Vrc); a dead time controller (370) for generating a dead time; an upper bridge switch control signal generator (362) coupled to the first comparator and the dead time controller, wherein the upper bridge switch control signal generator generates the upper bridge switch control signal according to the first reset signal and the dead time (see fig. 3); and a lower bridge switch control signal generator (360) coupled to the second comparator and the dead time controller, wherein the lower bridge switch control signal generator generates the lower bridge switch control signal according to the second reset signal and the dead time (see fig. 3). (For Example: Par. 22-31)
	Regarding Claims 6 and 14,  Li teaches (Figures 3-9) wherein the common-mode voltage generation circuit (generating Vcm) generates the common-mode voltage according to the sensing voltage (par. 24). (For Example: Par. 22-31)
	Regarding Claims 7 and 15,  Li teaches (Figures 3-9) wherein the common-mode voltage generation circuit (generating Vcm) generates the common-mode voltage according to the upper bridge switch control signal and the lower bridge switch control signal (par. 24 mentions “a common mode voltage equal to VCM, which is the common mode voltage of V1 (the voltage across the resonant capacitor CR” the generation of this voltage is based on the on and off time of the power switches M1-M2 which depend on the control signals). (For Example: Par. 22-31)
	Regarding Claims 8 and 16,  Li teaches (Figures 3-9)  wherein the controller controls the LLC resonant converter by a current mode (since the controller uses current signals for production of VCR then it is current mode). (For Example: Par. 22-31)
	Regarding Claims 9 and 17,  Li teaches (Figures 3-9)  wherein the upper bridge switch and the lower bridge switch (M1-M2) are not turned on simultaneously (Fig. 6). (For Example: Par. 22-31)
	Regarding Claims 10 and 18,  Li teaches (Figures 3-9) wherein a dead time exists between turning-on time of the upper bridge switch and turning-on time of the lower bridge switch (Fig. 6), and the turning-on time of the upper bridge switch is equal to the turning-on time of the lower bridge switch (par. 3 and 50, Claim 1). (For Example: Par. 22-31)
	Regarding Claim 11,  Li teaches (Figures 3-9) an operational method of a controller  (302) applied to a primary side (110) of an inductor-inductor-capacitor (LLC) resonant converter, wherein the controller comprises a common-mode voltage generation circuit (generating Vcm), a compensation voltage generation circuit (310-330), and a control signal generation circuit (340-380), the operational method comprising: the compensation voltage generation circuit generating a compensation voltage (FBpost) to the control signal generation circuit according to an output voltage (Vout) of the LLC resonant converter; the common-mode voltage generation circuit generating a common-mode voltage (Vcm) to the control signal generation circuit; and the control signal generation circuit generating an upper bridge switch control signal and a lower bridge switch control signal (H0 and L0) according to the compensation voltage, a sensing voltage (Vcr) corresponding to an input voltage of the LLC resonant converter (at Vdd or V1), and the common-mode voltage (Vcm), wherein the upper bridge switch control signal and the lower bridge switch control signal control an upper bridge switch and a lower bridge switch (M1 and M2) of the primary side of the LLC resonant converter, respectively. (For Example: Par. 22-31)

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2020/0266712 in view of Stracquadaini et al. US 2022/0247320 (Herein SRT).
	Regarding Claims 3 and 12,  Li teaches (Figures 3-9) the compensation voltage generation circuit (310-330) comprises: a compensator (310) coupled to the secondary side (120) of the LLC resonant converter, wherein the compensator generates a first compensation voltage  (311) corresponding to the output voltage (Vout) according to the output voltage, and the compensator has an isolation device (Fig. 5) which isolates the primary side of the LLC resonant converter (110) from the secondary side  (120) of the LLC resonant converter. (For Example: Par. 22-31)
	 Li does not teach a ramp compensator for generating a ramp voltage; and an adder coupled to the compensator, the ramp compensator, and the control signal generation circuit, wherein the adder adds up the first compensation voltage and the ramp voltage to generate the compensation voltage.
	STR teaches (Figures 1)  a ramp compensator (at 136) for generating a ramp voltage (from 136); and an adder (138) coupled to the compensator (134), the ramp compensator, and the control signal generation circuit (at 140-142), wherein the adder adds up the first compensation voltage (from 134) and the ramp voltage (from 136) to generate the compensation voltage (Vcr). (For Example: Par. 24-32)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include a ramp compensator for generating a ramp voltage; and an adder coupled to the compensator, the ramp compensator, and the control signal generation circuit, wherein the adder adds up the first compensation voltage and the ramp voltage to generate the compensation voltage, as taught by STR, to achieve high efficiency with soft switching. 
	Regarding Claims 4 and 13,  Li teaches (Figures 3-9) the converter. (For Example: Par. 22-31)
	 Li does not teach wherein the ramp voltage  is used for controlling a minimum operating frequency of the LLC resonant converter.
	STR teaches (Figures 1)  wherein the ramp voltage (from 136) is used for controlling a minimum operating frequency (par. 34 and 43) of the LLC resonant converter. (For Example: Par. 24-32)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include wherein the ramp voltage is used for controlling a minimum operating frequency of the LLC resonant converter, as taught by STR, to achieve high efficiency with soft switching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838